Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s amendment filed on 04/02/2021, after the Final Office Action dated 02/09/2021. Claims 1, 4, 10 and 11 have been amended; and claims 2 and 3 have been canceled.
Claims 1, 4-18 are pending.
Allowable Subject Matter
Claims 1, 4-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…a first wiring line group located between the feed line and the scanning line drive circuit and connected to the scanning line drive circuit; and a transparent conductive film electrically connected to the feed line and covering the feed line, the first wiring line group and the scanning line drive circuit, wherein the transparent conductive film has an opening overlapping the first wiring line group, the sealant is located in the non-display portion and overlaps the opening of the transparent conductive film, the opening is formed in a region close to the feed line of a region overlapping the first wiring line group, the feed line is located between a substrate end portion of the first substrate and the scanning line drive circuit, and the scanning line drive circuit is located between the feed line and the display portion.”

The primary reason for the allowance of the independent claim 11 is the inclusion of the limitation 
“…wherein the transparent conductive film has an opening overlapping the first wiring line group, the sealant is located in the non-display portion and overlaps the opening of the transparent conductive film, the feed line is located between a substrate end portion of the first substrate and the scanning line drive circuit, the scanning line drive circuit is located between the feed line and the display portion, the first substrate further comprises a first insulating film, a second insulating film, a third insulating film, a first connection electrode which is in contact with the feed line in a first through hole of the first insulating film, and a second connection electrode which is in contact with the first connection electrode in a second through hole of the second insulating film in the non-display portion, and the transparent conductive film is in contact with the second connection electrode in a third through hole of the third insulating film.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 11. Claims 12-18 are also allowed due to their virtue of dependency.
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 21.
Yamaguchi US 2008/0024407, Cao et al. US 2019/0155112, Ishige et al. US 2004/0012744 and Hirota et al. US 2015/0346556 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871